Citation Nr: 0629219	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  04-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
to include based on assignment of a separate compensable 
rating for each ear.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1965 to April 1967.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2003 rating 
decision of the St. Louis Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's tinnitus is perceived bilaterally.

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or both ears; factors warranting extraschedular 
consideration are not shown.


CONCLUSION OF LAW

The veteran's service-connected tinnitus is properly 
evaluated as 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. § 4.87, Diagnostic Code 
(Code) 6260 (2002); 38 C.F.R. §§ 4.1, 4.87, Code 6260 (2005); 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  

Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are rendered moot.  
See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (compliance with the VCAA is not required if 
no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the 
claim).

II.  Factual Background, Legal Criteria and Analysis

A July 1974 rating decision granted service connection for 
bilateral tinnitus and assigned a noncompensable rating 
effective March 1974.  A subsequent March 1977 decision 
increased the rating to 10 percent effective March 1976.  On 
October 2001 VA general medical examination the veteran 
complained of continued tinnitus.  In March 2003 the 
veteran's representative filed an increased rating claim for 
the veteran's tinnitus, contending that Code 6260 allowed for 
a separate 10 percent rating for each ear, and asking that 
separate 10 percent ratings be assigned retroactive to the 
effective date of the initial assignment of the 10 percent 
rating.

Disability evaluations are assigned by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can practically be determined, the 
average impairment of earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Tinnitus is evaluated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for recurrent tinnitus, whether the sound is perceived as 
being in one ear, both ears, or in the head.  38 C.F.R. 
§ 4.87, Code 6260, Note 2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 23, 2003, versions of Code 6260 required that VA 
assign dual 10-percent ratings for "bilateral" tinnitus 
where it was perceived as affecting both ears.

VA appealed the Court's decision in Smith to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that could 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.

Recently, the Federal Circuit reversed the Court's decision 
in Smith, and affirmed VA's long-standing interpretation of 
Code 6260 as authorizing only a single 10-percent rating for 
tinnitus, whether perceived as unilateral or bilateral.  
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  As a 
consequence of that holding, on July 10, 2006, the Secretary 
rescinded the stay that had been imposed on all claims 
affected by Smith, to include the claim at hand, and directed 
the Board to resume adjudication of the previously stayed 
claims consistent with VA's longstanding interpretation that 
a single 10-percent disability rating is the maximum rating 
available under Code 6260, regardless of whether the tinnitus 
is perceived as unilateral or bilateral.  

In view of the foregoing, the Board concludes that the 
version of Code 6260 in effect prior to June 2003 prohibits a 
schedular rating in excess of a single 10-percent for 
tinnitus.  As the revised Code 6260 also prohibits such a 
rating, the veteran's appeal must be denied under both the 
former and the revised versions of the regulation.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

By requesting that a separate 10 percent rating for tinnitus 
of each ear be awarded retroactive to March 1976, the 
veteran's representative appears to be alleging clear and 
unmistakable error (CUE) in the March 1977 rating decision 
that granted a 10 percent rating for tinnitus.  As the 
Board's decision herein finds that no version of the 
governing regulation permits a schedular rating in excess of 
10 percent for tinnitus, any allegation of CUE in a prior 
rating assigning a single 10 percent rating for tinnitus is 
moot. 

Finally, although not raised by the veteran or his 
representative, the Board has considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extraschedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record does not reflect that the 
veteran has required hospitalization for tinnitus or that the 
manifestations of this disability are greater than those 
contemplated by the schedular criteria.  In addition, there 
is no suggestion in the record that the veteran's tinnitus 
would result in marked interference with employment.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate compensable rating for each 
ear, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


